﻿Mr, President, allow me at the outset to extend to you the very warm congratulations of the delegation of Burma on your unanimous election to the high office which you hold. Your vast experience in the activities of the United Nations and your diplomatic skill and perception are certainly well known to all of us, and it is most fitting that you should preside over the thirty- ninth session of the General Assembly. We are confident that under your able guidance the deliberations of this session will help further to develop and consolidate moves towards a more peaceful world.
2.	The delegation of Burma also takes this opportunity to pay a tribute to the outgoing President, Mr. Jorge Illueca, whose distinguished services have contributed in no small measure to the successful conclusion of the session of the Assembly that has recently ended.
3.	We should also like to say how glad we are to welcome Brunei Darussalam to the family of the United Nations. We offer our warm felicitations and friendly greetings to its delegation, whose presence in our midst will surely give added strength and be a positive contribution to the Organization.
4.	We meet in the Assembly once again to examine collectively the problems of our time and, it is to be hoped, exercise our influence for the betterment of world conditions. We are gathered here together in the belief that all Member States, be they big or small, powerful or weak, rich or poor, have a shared responsibility to make their contribution to the achievement of the objectives of the Charter of the United Nations. The fact that 159 Member States, irrespective of differences in their political, economic and social systems, gather here each year is proof enough of the interest of Governments in seeing the continuance of the United Nations system as a pervasive force in maintaining world peace. Hope is therefore kindled anew that with the development of mutual understanding and co-operation and the fostering of a spirit of compromise, which are essential for the success of the Charter, the welter of conflicting interests of many nations and peoples may find a degree of order and harmony.
5.	Many are aware of these requirements, but the irony is that we have so far failed to translate this awareness into practice. The effectiveness of the United Nations in fulfilling its role is also largely determined by the political and power realities of the world environment in which we live. Unhappily, factors in the international climate have not helped the Organization to measure up to the magnitude and nobility of its tasks.
6.	The delegation of Burma would therefore venture to think aloud and suggest that, when the Assembly considers many of the items on its agenda, it is of vital importance to take note of the global perspective and search deeply for the root causes, instead of the mere surface symptoms. Nor is it enough to reiterate the lofty principles and ideals of the Charter, which embody the hopes and dreams of mankind and especially of the small nations, for which they represent a safe haven in the stormy seas of fast and far-reaching changes. The Charter, often quoted, is all too readily ignored, misinterpreted or even brushed aside when it seems to stand in the way of some nations all too obsessed with self-interest or emboldened by their strength and power.
7.	If we are to see the United Nations develop into a really effective instrument for the performance of the functions outlined in the Chatter, it is our duty as Member States to endeavour to be more worthy of the principles and more loyal to the purposes of the Charter. No organization with aims so sublime can hope to fulfil its promise without the whole-hearted support and commitment of its membership.
8.	The General Assembly embarks on its thirty- ninth session at grips with a whole range of problems and issues that transcend geographical and ideological borders and call for a new dimension in international co-operation.
9.	The increasing crisis in international, political and economic relations reflects the slow and painful progress of nations and mankind. Of particular concern is the political tension and growing incidence of aggression in many areas of the world. Equally upsetting are the un-remedied economic disparities between the rich and the poor nations and the growing inequality of international economic relations.
10.	As at past sessions, once again the General Assembly is exposed to the same unresolved issues which have been on the agenda for several years. The pattern of difficulties faced by the United Nations in resolving them stems largely from the seriously deteriorating state of relations between the superpowers, which are the leading Members of the world Organization. The essential co-operation between them has given way to confrontation, which has retarded the work of the General Assembly. The inter-bloc politics which they personify have also hampered the normal functioning of international relations. The prospects of an early solution to the many questions on the Assembly's agenda will not be bright so long as this climate prevails. Surely, it is in the genuine interest not only of the super-Powers but of the entire world community that they should re-establish a working relationship.
11.	It is in this spirit that the delegation of Burma welcomes the recent resumption of the high-level talks in Washington between the Soviet Union and the United States. These talks may or may not have any immediate palpable or dramatic impact on the scope and direction of the deliberations which the Assembly is about to embark upon. It must also be recognized that the assessments of such possible impact could well be quite varied and naturally far from identical. Notwithstanding these facts, the fact that these regular talks should once again have become feasible after a lapse of a considerable number of years should in itself be a source of gratification for us all. It is to be hoped that they will prove to be a harbinger of a new era marked by more intensified co-operation, better understanding and a spirit of mutual accommodation not only between the two super-Powers but between all nations of the world. The delegation of Burma therefore considers the holding of the high-level talks as a step in the right direction which will surely help to place the present state of affairs in the world on a more even keel.
12.	It is not enough to content ourselves with merely passing resolutions. The time has come, we believe, for a more conceptually clear and operatively more effective response to the numerous challenges and dilemmas of contemporary world problems. The time has also come for the two super-Powers to ponder the possibility of placing their relations upon a new basis so that they might be put on a more stable and constructive footing.
13.	Seen in this perspective, the Secretary-General's call for holding a meeting of the Security Council at the highest level is both timely and important for the development of an effective common approach to contemporary world problems. I; would be a tremendous boost to the United Nations processes if the permanent members of the Security Council were forthcoming in support of the Secretary-General.
14.	Need we recall that the United Nations was founded on the assumption that the permanent members would remain united, beyond their wartime coalition and, with the United Nations as the instrument, strive in mutual efforts to ensure world peace and contribute to a system of universal collective security. So far, this assumption has proved illusory.
15.	We live in a dangerous era. The most important and pressing problem of our times—the achievement of nuclear disarmament—does not appear to be receiving the attention it deserves. Tue world com-munity is unhappy about this situation. The negotiating processes between the two super-Powers have been at a standstill ever since the breakdown of their nuclear disarmament talks in November last year. Not only is the essential element of mutual trust completely absent; it has been replaced by complete mistrust. It is a distressing paradox of the world today that all these years, in spite of the endless flow of talks, of conferences and well-meaning sentiment in the pursuit of nuclear disarmament, we are no further removed from the threat of nuclear war and no nearer towards promise of its solution. We are now well through the fourth nuclear decade and the world community has yet to arrange its affairs in such a way as to shackle the nuclear threat forever.
16.	From day to day, we witness the growing intensity of the arms race, which increasingly reduces world stability and endangers the survival of mankind. The world bristles with a whole range of armaments as each side seeks to match the other in keeping up the military balance of power. The awful danger of the present approach to military balance is that it goes on prodding each side to arm themselves. Each party is bent on outdoing the other in the invention of ever newer types of virulent weapons and systems. As we see it, this posture cannot lead us anywhere except into a hopeless maze of arming and counter-arming out of which it will be very difficult to emerge. It may well condemn both sides to an arms race in perpetuity.
17.	The lesson of balance, as commonly perceived, carries with it a demand for co-ordination, for interrelationships and intercommunication between various domains, if meaningful equilibrium and stabilization are to be achieved. We see no alternative to negotiations between the super-Powers, and their alliances, so as to arrive at just such a mutual achievement if world peace and security are to be assured.
18.	An increasingly acute problem is the prevention of an arms race in outer space. The delegation of Burma joins others in expressing deep concern over the dangers connected with the militarization of outer space. Space-borne systems have a two-sided function, for either benign or offensive operations. It is extremely difficult to make a clear distinction between their military and civilian uses. As such, the extent to which the world community stands to benefit or be endangered by rapidly developing space technology depends very much on whether the foremost space Powers are co-operative or antagonistic in their use of space. Concern for the welfare of mankind dictates that they co-operate.
19.	Let me now turn very briefly to some of the problems which preoccupy the Assembly at successive sessions. These include the Middle East and Palestinian problems, the conflict between Iran and Iraq, the questions of Afghanistan and Kampuchea, and the unresolved question of independence for Namibia.
20.	It is difficult to foresee just how these many specific problems can be resolved effectively without the co-ordination of joint political action on the part of the principal opponents. Each situation tends to become entrenched in their positions with the passage of time and compounded by ever-new developments adding to their complexity. The more they become protracted the more they become vulnerable to the diplomatic gambits and stratagems in the interplay of world politics. While the contestants involved contend, and we, here in the Assembly, hopefully debate and draft our texts carefully, the victims of the situations continue to suffer. To them, the desperate need is to survive and live in peace.
21.	The present difficulties between various States are to a large extent due to the failure to uphold the principles of mutual respect for each other's independence, sovereignty and territorial integrity and of non-interference in each other's internal affairs. Both are cardinal norms of international conduct. We must recognize that if States fail to tolerate and respect the rights of other States to ways of life they cannot and do not share, then we shall be no nearer to realizing the high hopes and ideals of mutual cooperation and mutual endeavour envisaged in the Charter of the United Nations.
22.	The search for a Middle East peace settlement remains a vital concern of the world community. However, the Assembly must face up to the fact that there is as yet no solution in sight. The prospects for a settlement continue to be elusive, owing to the complexities of the Arab-Israeli conflict and the uncertain path of developments in Lebanon.
23.	The most important aspects of any settlement in the Arab-Israeli conflict are the right of every State in the Middle East, including Israel, to exist in peace within secure and recognized borders and the right of the Palestinians to self-determination. No progress can be made without an agreement which guarantees to both the Israelis and the Palestinians the right to security and the right to exist in their own State.
24.	A related question is the control of territories. While Israel's central concern is for the attainment of security, the primary concern of the Arabs is the return of the lost territories. As it stands, essential steps for progress require that Israel withdraw its forces from territories occupied in 1967, change its policies of incorporating Palestinian lands into its State and halt the establishment of new settlements in these territories. Equally, it would be up to the Palestinians to state explicitly and clearly their willingness to recognize the right of Israel to a secure existence. The reality of the situation calls for the possibility of such an accommodation. Unhappily, the present attitude of both sides does not hold any promise of development along these lines.
25.	As regards the situation in Lebanon, the over-riding concern is to restore to the country its full sovereignty, territorial integrity and political independence. The factor of internal sectarian strife must somehow be overcome by a process of national reconciliation so as to help to extend the authority of the legitimate Government and ensure the withdrawal of foreign forces from the country.
26.	At present we face stagnation in the entire Middle East situation. The recent visits of the Secretary-General to the region in pursuit of a framework for a renewed Middle East peace conference are a welcome initiative in the right direction. The problems of the Middle East have been with the Assembly for the past 36 years. To our mind, the question of convening an international conference for peace in the Middle East cannot be excluded for all time if we are to work for the goal of a comprehensive and lasting settlement.
27.	The delegation of Burma shares the concern of the world community over the escalation of the Iran- Iraq conflict, which has dragged on for the past four years. The recent attacks by both sides on neutral ships in an international waterway show how potentially dangerous the situation has become. It threatens to bring an international dimension to the conflict and clearly points to the urgency of halting the hostilities by peaceful means before the pressure of events leads to a wider confrontation.
28.	For six years the General Assembly has been concerned with the questions of Afghanistan and Kampuchea. Both situations continue to cause tensions and threaten regional peace and stability. Like the rest of the members of the Assembly, we are anxious to see improvements in the prospects for peace and a negotiated political solution of the two problems. Despite diplomatic initiatives from time to time to secure movement by all parties concerned, no formula has emerged to bring about a process of negotiation.
29.	The position of the delegation of Burma is simple. Our wish is to see a political settlement in Afghanistan and Kampuchea on the basis of the withdrawal of all foreign forces and full respect for the independence, sovereignty and territorial integrity of both States. Our wish is to see a process of reconciliation and the restoration of unity to the peoples of Afghanistan and Kampuchea and the return of conditions in which they can work out their own destiny free from all external interference and pressures. It is a sad state of affairs when the people of both States are being uprooted and continue to suffer from deprivation and hardship. We are therefore very much distressed at the  protracted conflict and unresolved nature of the situations in Afghanistan and Kampuchea.
30.	Again this year, there is no immediate prospect of Namibia achieving independent statehood. Over the past several years, the Assembly has repeatedly given expression to the Namibian people's inalienable right to freedom, independence and territorial integrity, including Walvis Bay, and under the leadership of the South West Africa People's Organization [SWAPO]. Security Council resolution 435 (1978), which provides a United Nations framework for Namibia's independence, has been accepted in principle by all the relevant parties as a basis for settlement. However, South Africa has not shown the least inclination to change course, but insists on broadening the question by injecting extraneous issues as a prerequisite for Namibia's independence. This linkage is incompatible with the letter and spirit of resolution 435 (1978) and constitutes an impediment to the implementation of the United Nations plan for the independence of Namibia. Furthermore, no breakthrough has been achieved in the direct talks which took place this year between South Africa and the parties seeking independence for Namibia. We see no progress likely until South Africa reverses its position and forgoes its repeated assertion that Cuban troops must be removed from Angola before it withdraws from Namibia.
31.	In South Africa today, the Government's apartheid policy continues to exclude the majority buck population from constitutional reform with a view to creating the so-called independent homelands. As such, there is as yet no sign of South Africa turning away from its basic policy of apartheid, which is institutionalized racial discrimination and universally condemned. South Africa's contemptuous defiance of the world's moral indignation is a matter of increasing concern to all nations of good will which believe in the essential worth and dignity of the human person. The world would be happy if South Africa conformed with reality, abandoned its policy of apartheid and worked for a more constructive relationship with its neighbours.
32.	Permit me to make a few brief remarks on the world economic situation. There is no doubt that, to the greater majority of the world's people, the main issue that interests them is the economic situation, and not so much the political. The ends for which people strive are food, work, security and housing, which taken together mean freedom from want and the right to survive. To a certain extent, the present processes in the economic sphere are somewhat a paradox. After 30 years of development-related international conferences, of summits, strategies and economic expansion, the results so far achieved have been minimal for the majority of the world's people, principally those living in the developing countries. There is today no unity, but disorder, in the world economic situation. Nations compete against nations and man competes against man, in a desperate effort to establish economic stability and security.
33.	Since the start of the 1970s, the world economy has struggled from crisis to crisis and has spared no nation or region from the consequences of economic turbulence. The energy crisis, the collapse of the world monetary-financial system, and the serious structural disturbances arising therefrom, have led to the emergence of recessions, which have culminated in the present world economic crisis.
34.	Having experienced two major recessions in the past 10 years, the world economy is now considered to have registered a measure of recovery. This may be visible m the economies of the major developed countries but does not sufficiently hold true for the rest of the world, the developing world. We understand that even in the economically more advanced countries there is widespread doubt about the stability of the current trend. The prospects for a sustained recovery remain precarious because of the high interest rates pursued in the domestic policies of the world's strongest economic power. This has reduced the scope for and increased the cost of investments in the economies of both developed and developing countries. Without an increase in productive investments it would be difficult to overcome the present economic crisis.
35.	The world-wide recessions have had a damaging impact on almost all developing countries. The issue before the Assembly is how to reduce the developing world's predicament. To our mind, the current image of the world economy is not encouraging at all for them. Their economies are still marked by low growth, adverse external factors and problems in attaining a satisfactory balance-of-payments situation. Falling prices of primary commodities, together with declining export volumes and adverse terms of trade, have all compounded their external imbalance. Having to curb their essential imports for the familiar reason of balance of payments, their development efforts have undergone serious set-backs. They face difficulties in obtaining investment for development and in providing employment for their growing labour force.
36.	The central problem in the world economy today is the international debt situation of the developing countries. Many countries are just unable to repay their debts in the face of high interest rates and reduced export earnings, the only source from which debts can be serviced internationally. Massive debt rescheduling is also increasing accumulated debts. International lending, once perceived as a principal instrument for the stimulation of economic growth, has become today the factor causing a reverse flow of capital and retarding the growth prospects of developing countries.
37.	As we see it, there can be no lasting world economic recovery without a solution to the international debt problem. And the problem of debt cannot be resolved without structural adjustments for a more balanced financial and monetary system and the revival of world trade.
38.	We believe that the world economy is at an acute phase of a changing process in international economic relations. The economic upheavals faced by the world community in the last several years have enabled us to understand the interdependence which inextricably links all nations, both developed and developing. The dimension of mutual dependence has been discovered and come to be accepted as a reality. We live in an interdependent world of problems which require mutual accommodation. We would hope that this mutual interdependence can be transformed into active solidarity and collective response to a world which is badly in need of restructuring of the pattern of international economic co-operation.
39.	In concluding, the delegation of Burma wishes to place on record its appreciation, surely shared by others, of the tireless efforts of the Secretary-General aimed at the achievement of a constructive course in world affairs. His recent visit, on a personal mission, to the Middle East, his talks with the leaders of the Soviet Union and the United States, his successful initiative concerning the halting of attacks on civilian targets in the Iran-Iraq war, and his ongoing efforts to solve the Cyprus problem are praiseworthy moves which have not gone unnoticed. He has brought new confidence to the office he occupies. We venture to express the hope that the Secretary-General's earnest endeavours will be rewarded with concrete results.
